              Case 2:93-cv-00902-RBS Document 610-3 Filed 05/14/20 Page 1 of 1 PageID# 5820
National Oceanic and Atmospheric Administration Mail - Titanic                            5/12/20, 3)27 PM




                                                                       David Alberg - NOAA Federal <david.alberg@noaa.gov>



 Titanic
 John Broadwater <john.d.broadwater@                                                                      Fri, May 8, 2020 at 12:26 PM
 To: David Alberg <david.alberg@noaa.gov>

    Dear Dave,

    I just want to make sure you and the U.S. attorney got the word that I am no longer working with RMS Titanic, Inc.,
    and I won't be participating in their expedition this year. I withdrew before their most recent filing (this week), and I'm
    not sure if that fact was conveyed to the court. Please share this information with other appropriate personnel at
    NOAA and DOJ.

    Sincerely,

    John

    --
    =========================
    John D. Broadwater
    Maritime Archaeologist
    Williamsburg, Virginia USA
    Mobile number: 757-




https://mail.google.com/mail/u/0?ik=e2af9af3f3&view=pt&search=a…f%3A1666140288795018919&simpl=msg-f%3A1666140288795018919&mb=1   Page 1 of 1

                                                                                                                Exhibit 3
